DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1 and 13 in the reply filed on 25 May 2021 is acknowledged.
3.	Applicants’ cancellation of claims 10, 14, 19, and 20 in the reply filed on 25 May 2021 is acknowledged.

Allowable Subject Matter
4.	Claims 1-9, 11-13, and 15-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774